Citation Nr: 9926093	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-09 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity (computation) of loan guaranty indebtedness of 
$3,912.64.

2.  Waiver of recovery of loan guaranty indebtedness of 
$3,912.64


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 waiver decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) 
which denied waiver of recovery of all or any part of the 
indebtedness at issue.  This case was remanded by the Board 
in December 1998 for the RO to provide an accounting 
regarding the creation of the loan guaranty indebtedness in 
this case and to determine whether VA realized a net gain 
from the sale of the subject home.  That action was 
accomplished by the RO on remand.  Stegall v. West, 11 Vet. 
App. 258 (1998).  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness properly and 
accurately calculated at $3,912.64.  

3.  VA sustained a net loss in the post-foreclosure sale of 
the subject home of $6,739.37.  

4.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.  

5.  VA was not at fault in the creation of the indebtedness.  

6.  VA paid off a valid indebtedness of the veteran, and the 
veteran is shown to have lengthy employment with income 
sufficient to permit repayment of all of the indebtedness at 
issue without resulting in undue financial hardship and 
repayment of the indebtedness would not be unfair or 
inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (1998). 

2.  The loan guaranty indebtedness was validly created.  
38 U.S.C.A. § 5302 (West 1991); Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  

3.  Recovery of $3,912.64, plus interest, would not violate 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  

Facts:  In October 1978, the veteran and his then-co-obligor 
spouse sought a VA guaranteed loan to purchase a home on 
Valley Rock Drive in Houston, Texas (the subject home).  The 
veteran and his then-co-obligor spouse were found to be 
creditworthy and the loan was approved.  The veteran borrowed 
$41,100 at 9.5 percent interest with a monthly payment for 
principle and interest of $345.65 payable over a period of 30 
years.  All payments were apparently made in a timely manner 
until no payment was received in December 1992.  In February 
1993, the lender issued a Notice of Default indicating that 
the loan was severely delinquent and there had been no 
response to letters sent and telephone calls made to the 
residence.  A mortgage payment check had apparently been 
returned.  It was reported that both the veteran and his 
spouse each had monthly income over $1,000.  It was also 
reported that the property was still occupied by the original 
veteran.  At the time of default, the total payment due each 
month for principle, interest, taxes and insurance was 
$517.49.  In March 1993, the lender issued a Notice of 
Intention to Foreclose.  This document indicated that the 
mortgagors were separated.  The property was still occupied 
by the original borrower.  

In March 1993, the veteran's former spouse called VA and 
indicated that she was going through a divorce from the 
veteran and living on her own income.  VA servicing notes on 
file indicate that the veteran's former spouse was attempting 
to make repayment plans to avoid foreclosure but, in May 
1993, she broke a repayment plan while the loan was in 
collections.  She had been uncooperative in dealing with the 
servicer.  Also in May 1993, the veteran's former spouse was 
advised to get in contact with the veteran to gain his 
assistance in saving the home from foreclosure.  There is no 
indication that the veteran contacted VA or the lender at any 
time subsequent to default nor is there any evidence that he 
made any efforts to assist his spouse in saving the subject 
home from foreclosure or that he made any attempt to sell or 
rent the subject home.  

A foreclosure sale was conducted later that year in August 
1993 at which time VA purchased the home from the lender with 
an "upset bid" of $33,478 in the foreclosure.  VA incurred 
certain expenses in repairing the home and incurred a sales 
commission and the home was later sold to a third party.  
However, subsequent to payment of the upset bid, VA was 
required to pay the veteran's initial lender the sum of 
$3,912.64 pursuant to the loan guaranty promise made by VA on 
the veteran's behalf.  VA in turn established this as a loan 
guaranty indebtedness against the veteran which is the 
subject of this appeal.  

In July 1994, the veteran wrote requesting waiver of the loan 
guaranty indebtedness.  He reported that he and his spouse 
had "legally separated" and that he was paying her temporary 
support payments until the divorce became final.  He wrote 
that he "thought" she had every intention of keeping the home 
and he wanted her to keep it for their children.  He said he 
learned in June 1993 that she had moved so he immediately 
called the mortgage company and was told that the home had 
been foreclosed and title transferred to VA.  He reported 
that the lender had attempted to make financial arrangements 
with his former spouse and advised her to contact him but the 
veteran said she never did contact him.  He said VA advised 
him that since his divorce was not final, he should not 
attempt to get his home back.  He also questioned the 
computation of the loan guaranty indebtedness since he 
believed the balance due at foreclosure was approximately 
$34,000 but that the home was eventually sold by VA for 
$49,995.  

In October 1994, the veteran testified at a personal hearing 
at the RO.  He reported that he became aware that monthly 
payments on the subject home were in default in June 1993.  
He said he discovered that the home had been foreclosed on at 
that time.  His wife had not cooperated with the lender or VA 
in assisting them to locate the veteran.  He said that VA 
"advised me, you know, that not to bother with it because I 
probably wouldn't get the house after the divorce proceedings 
were finalized."  The divorce became finalized in August 
1994.  He said he and his wife had first separated in March 
1992 and that he was paying her $276.92 every two weeks in 
temporary support payments.  He said he did not attempt to 
make any mortgage payments during the time he was separated 
from his spouse and the subject home.  He said he "assumed" 
that she was making the payments from the money he was 
sending her.  The veteran's current financial situation was 
also discussed.  He submitted a financial status report which 
revealed that he had $579 left over each month after payment 
of all monthly expenses from combined monthly net income.  

In the veteran's substantive appeal, he argued that his 
former spouse's income was $22,000 per year and that, 
combined with his support payments should have given her the 
ability to keep the payments up until the divorce was 
finalized.  On remand, he submitted another financial status 
report in February 1999 which demonstrated that he had 
purchased another home with a monthly mortgage payment of 
$912.25.  He had been steadily employed with the same company 
since 1977 with an annual gross income of over $44,000.  He 
was single without dependents and did not list any support 
obligations.  All outstanding debts were current and he 
reported having $212.75 left over each month after payment of 
all monthly expenses from combined monthly net income.  

Also on remand, the RO created and provided the veteran with 
a copy of an accounting in February 1999.  This accounting 
clearly demonstrated how the loan guaranty indebtedness at 
issue in this case was created.  The principle, interest, 
advances for taxes and/or insurance and foreclosure expenses 
totaled $37,390.64.  After VA paid the lender an upset bid of 
$33,478 to obtain title to the subject home, VA remained 
obligated to the lender for its contractual promise of loan 
guaranty of $3,912.64.  VA then spent over $13,000 in 
property repairs to make it marketable, almost $4,000 for a 
sales commission, and approximately $2,700 in administrative 
expenses totaling $19,343.73.  

However, the RO's conclusion that "VA's net loss was 
$19,343.73" is clearly incorrect.  That was simply the total 
sum of money that VA had to expend to sell the home.  
However, given the figures provided in this accounting, it is 
certainly easy to figure VA's true net loss.  VA received 
$49,995 to sell the subject home.  From this amount must be 
subtracted all VA expenditures including the $33,478 upset 
bid paid to the lender to acquire title to the home, the loan 
guaranty amount of $3,912.64 paid to the lender, and the 
total expenses for repairs, sales commission and 
administrative expenses of $19,343.73.  VA had, therefore, 
paid out a total amount of $56,734.37 for the subject home 
but only received $49,995 for the sale of the home.  
Accordingly, VA's true net loss was $6,739.37.  Having 
sustained a net loss in the sale of the property, the RO 
rightfully concluded that no adjustment of the veteran's loan 
guaranty indebtedness was required or warranted.  

Law and Regulations:  A waiver of loan guaranty indebtedness 
may be authorized for an appellant where both of the 
following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing the fault between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

"The fault of the debtor," is defined to be where action or 
inaction of the debtor contributed to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate an 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the appellant which contributes to 
creation of the debt constitutes fault.  

Analysis:  In consideration of all of the evidence on file, 
the Board concludes that the veteran was at fault in the 
creation of the loan guaranty indebtedness in this case.  At 
the time the veteran obtained the VA guaranteed loan, he 
promised to make the monthly mortgage payments on the subject 
home as they became due over the next 30 years.  He and his 
co-obligor former spouse did indeed make those monthly 
payments from 1978 through 1992.  However, when the veteran 
and his former wife separated in 1992, this did not relieve 
the veteran of his responsibility for making the monthly 
mortgage payments as they became due.  Regardless of any 
agreement with his former spouse, it was the veteran's 
personal contractual obligation to VA and the lender to 
ensure that the monthly mortgage payments were made in a 
timely manner.  There is no evidence nor is there any 
argument that the veteran was financially unable to afford 
the monthly mortgage payments which at the time of default 
were $517.49.  While the veteran vacated the subject home and 
purportedly paid his spouse support payments of $276.92 every 
two weeks and while his former spouse apparently made the 
mortgage payments on the home for several months after their 
separation, no agreement between the veteran and his former 
spouse could change or alter the contractual promises the 
veteran himself made to VA and the lender at the time the VA 
guaranteed loan was approved.  

The veteran testified that he did not actually become aware 
of the December 1992 default in monthly mortgage payments 
until June 1993.  However, notice sent to the subject home, 
which remained titled in both his and his former spouse's 
name, constitutes notice to the veteran in the absence of 
contrary instructions by the veteran himself to the lender 
and VA.  While the veteran's former spouse may have been 
uncooperative in assisting the lender or VA in locating the 
veteran, the fact remains that the veteran was duty-bound to 
personally ensure that each and every monthly mortgage 
payment was made in a timely manner.  In this regard, it was 
the veteran's responsibility to notify VA and his lender of 
his current address, and the evidence does not show that he 
did so after separating from his former spouse and departing 
the subject home.  Moreover, the veteran testified that he 
was in fact personally notified of the default in the monthly 
mortgage payments in June 1993, before the ultimate sale of 
the subject home took place.  The veteran, therefore, had 
constructive and actual knowledge of the default before the 
home was finally sold.  

The veteran's allegation of having been told by VA officials 
that he should simply forget about the home and not attempt 
to save it from foreclosure strains credulity.  There is no 
independent evidence corroborating this allegation on file.  
However, erroneous advice from a VA employee does not create 
any substantive right of the veteran in the present case to 
entitlement to a waiver of indebtedness.  See Bone v. Brown, 
9 Vet. App. 446 (1996); Johnson v. Brown, 9 Vet. App. 369 
(1996); Walker v. Brown, 8 Vet. App. 356 (1995); Shields v. 
Brown, 8 Vet. App. 346 (1995); McTighe v. Brown, 7 Vet. 
App. 29 (1994).  Finally, while the veteran's former spouse 
may also be at fault in the creation of this debt, her 
actions do not relieve the veteran from his contractual 
obligations or from his own fault in the creation of the 
indebtedness at issue.  The veteran may certainly have a 
right of contribution against his former spouse and may seek 
any remedies therefor that he may have in law or equity.  

There is no evidence that enforcing repayment of the loan 
guaranty debt would defeat the purpose of any existing VA 
benefit.  Neither does it appear that the veteran changed 
position to his detriment in reliance upon any granted VA 
benefit.  It seems clear that the veteran's former spouse 
held over in the subject home for several months without 
making any monthly mortgage payments and thus she would have 
been unjustly enriched by the value of those payments due 
during her occupancy but the veteran was not unjustly 
enriched by his former spouse's actions.  The only remaining 
consideration is undue hardship of collection on the veteran 
and the Board concludes that the veteran is certainly able to 
repay the loan guaranty debt at issue without compromising or 
seriously interfering with his ability to provide himself 
with the basic necessities of life.  

The veteran's financial status reports on file routinely show 
that all debts are current and a debt to the Government is 
expected to be accorded the same degree of fidelity and 
responsibility as any other debt.  Each financial status 
report also shows that the veteran has net income left over 
each month after payment of all outstanding expenses.  As 
concluded by the RO, the veteran should be able to repay this 
debt over a period of time without causing any significant 
financial hardship.  For these reasons and bases, it is the 
decision of the Board that, in accordance with the principles 
or equity and good conscience, considering all of the 
relevant factors specified in accordance with 38 C.F.R. 
§ 1.965(a), it would not be unfair or inequitable to recover 
$3,912.64 of loan guaranty indebtedness with interest.  Under 
the circumstances, collection of this indebtedness would not 
be unduly favorable or adverse to the Government or the 
veteran considering that VA sustained a loss in selling the 
subject home of $6,739.37.  



ORDER

Waiver of recovery of loan guaranty indebtedness of 
$3,912.64, plus interest on that amount, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

